DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This application has been transferred to a new examiner since the discussion that was held between the applicant and the previous examiner on 8/12/2021.  The current examiner has reviewed the prosecution history.  The record is not clear as to why the amendment was made or what features were believed to further prosecution.  The current examiner has thoroughly reviewed the amendment.
The Examiner has found problems with the coherence of the amendment and the correspondence between what is claimed and what is actually disclosed.  The amendment attempted to incorporate previous claims 6 and 7 however this done without regard to context.  A wherein clause of claim 6 was attached to a limitation that was unrelated to the wherein clause.  The amendment ignores cause and effect.  The step of providing the machine learning model must be done prior to its execution by the edge server.  The limitations of claim 7 were amended in such a way that they do not establish a relationship between the scoring of the machine learning model and the output of the machine learning model.
Additionally, for the model, executed by the edge server to have meaning, it must first be trained.  The applicant’s disclosed machine learning model can only create outputs that are used to determine actions if the machine learning model is first trained by the remote server.  This would mean that the remote server would have to have access to previous data from devices and corresponding states of devices in order for the remote server to train the machine learning model so that it could be provided to the edge server in the manner disclosed and now claimed by the applicant.  The applicant’s disclosure is very clear that it is a trained machine learning model that is provided to the edge server.  The edge server itself is not disclosed as doing any machine learning; it is only disclosed as using a model that is already trained via machine learning.
Prior to the 
The claims are not rejected based on the prior art.  The applicant’s amendment to specify that the edge server executes the machine learning has overcome the Gil Bulacio reference.  The prior art was not found to teach or suggest an edge device that performs the limitations as claimed that executes a machine learning model provided by a remote server that it also selectively uploads data to.  The Examiner will reevaluate the art after the applicant provides a coherent set of claims that claim the missing essential elements of the applicant’s invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the remote server first training the model before pushing the models to the edge server (see paragraphs 18, 19, and 23), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The machine learning model is useless without being trained.  Paragraph 19 states that the edge server must first provide data to the remote server in order for the remote server to perform the training.  The applicant states in paragraph 19 that this is done in order to offload, from the edge server to the remote server, the resource intensive endeavor of model training.  .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 19 (and their dependents) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the limitation “selectively uploading data from edge server database engine to the remote server via a network that includes routers, wherein the machine learning model is provided from the remote server” affects the previous limitation which specifies that the edge server is executing the machine learning model.  The “selectively uploading” covers an action of supplying data from the edge server to the remote server but the wherein clause covers the opposite of a machine learning model being provided from the remote server. The applicant appears to have amended the independent claims to .
Claims 1, 15, and 19 recite the limitation "an output of the machine learning model" in seventh limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The previous two limitations specify two separate machine learning models, the learning model executed by the edge server and the learning model provided by the remote server.  It is not clear what output the applicant is referring to.
Claims 1, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear if the scoring performed by the machine language model executed on the edge server is related to the output of the machine language model that is used to determine an action.   The current claim language presents unnecessary ambiguity.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.